IN THE SUPREME COURT, STATE OF WYOMING

                                          2014 WY 67

                                                                      April Term, A.D. 2014

                                                                          May 29, 2014

GERALD E. CONDA,

Appellant
(Defendant),

v.                                                     S-14-0055

THE STATE OF WYOMING,

Appellee
(Plaintiff).

               ORDER REVERSING JUDGMENT AND SENTENCE
[¶1] This matter came before the Court upon a “Stipulated Motion to Reverse and Remand,”
e-filed herein May 15, 2014. After a careful review of the motion and the file, this Court finds as
follows. Appellant pled guilty to possession of marijuana, a third offense felony under Wyo.
Stat. Ann. § 35-7-1031(c)(i)(A). In the first issue in Appellant’s brief, he contends the charge
does not qualify for felony treatment because he does not have the two prior convictions needed
to enhance the charge to a felony. In the stipulated motion, the parties agree that one of the prior
convictions relied upon by the district court was no conviction at all, because the charge was
dismissed pursuant to Wyo. Stat. Ann. § 35-7-1037. This Court agrees as well. The charge
against Appellant does not qualify for felony treatment, because he does not have two prior
convictions. It is, therefore,

[¶2] ORDERED that the “Judgment and Sentence” entered on December 5, 2013, in Sheridan
County District Court, Docket Cr. 2013-41, be, and hereby is, reversed and vacated. This matter
is remanded to the district court for proceedings consistent with this order.

[¶3]   DATED this 29th day of May, 2014.
                                                     BY THE COURT:

                                                     /s/

                                                     MARILYN S. KITE
                                                     Chief Justice